 

Exh 10.1

TRANSITION AGREEMENT

This Transition Agreement (the “Agreement”) is made as of this 20th day of
March, 2018 (the “Execution Date”) by and between Destination XL Group, Inc., a
Delaware corporation (“Company”), and David A. Levin, an individual
(“Executive”).  The terms “Party” or “Parties” shall be used to refer to the
Company and/or Executive.  Capitalized terms not defined herein shall have the
meaning ascribed in the Employment Agreement (defined below).

WHEREAS, the Company and Executive are parties to that certain revised and
restated employment agreement dated as of November 5, 2009 (the
“Employment Agreement”) pursuant to which Executive serves as Chief Executive
Officer and President (“CEO”) of the Company;

WHEREAS, the Company and Executive have agreed to implement a transition plan to
allow for the future retirement of the Executive and orderly succession of his
responsibilities as CEO (the “Transition”); and

NOW, THEREFORE, for and in consideration of the promises and the consideration
more fully set forth herein, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the Company and
Executive mutually agree as follows:

1.

Employment and Transition Matters

(a)The terms of this Agreement shall modify the provisions of the Employment
Agreement, and in the event of any conflict between this Agreement and the
Employment Agreement, the terms of this Agreement shall control.  Unless
otherwise defined herein, all capitalized terms shall have the meanings set
forth in the Employment Agreement. Executive agrees and acknowledges that: (i)
the Term of Employment shall continue until December 31, 2019 (and not be
subject to any further extensions), unless terminated sooner under the terms of
this Agreement and Employment Agreement and (ii) the modification of the
Executive’s authorities, duties and responsibilities, as provided for under this
Agreement, shall not constitute Good Reason. References in this Agreement to the
Employment Agreement shall mean the Employment Agreement as modified by this
Agreement.

(b)Through to the earlier of December 31, 2018 or the employment by the Company
of a full-time successor CEO (the “Successor CEO”) (such date, the “Transition
Date”), Executive shall continue to serve as CEO and President, subject to the
terms of the Employment Agreement. Immediately following the Transition Date
Executive shall resign as a Director and officer of the Company and its
affiliates.

(c)Subsequent to the Transition Date and through December 31, 2019 (such period
the “Transition Period”), and unless Executive’s employment is terminated as
provided for in the Employment Agreement, Executive shall remain employed by the
Company and available to the Company for reasonable transition duties or other
consulting activities or projects at the request of the Board of Directors (the
“Board”) and at mutually agreed-upon times and locations, which shall not
unreasonably interfere with Executive’s future professional and personal
pursuits.    During the Transition Period, the Company shall provide Executive
with offices and

 

 



--------------------------------------------------------------------------------

 

 

administrative support commensurate with his duties and responsibilities.  The
Company may not terminate Executive’s employment prior to December 31, 2019
based on an inability for the Parties to reach mutually-agreeable times and
locations for reasonable services requested under this paragraph, unless the
Company first provides written notice to Executive of an intent to terminate and
provides Executive with ten (10) business days to reach such mutually agreeable
times and locations for reasonable services with the Company.  

(d)For so long as the Executive remains employed, the Company shall continue to
pay Executive all compensation otherwise due to Executive under the Employment
Agreement (including Base Salary and Annual Incentive Bonus (“AIP Bonus”) and
LTIP awards) (and after taking into effect Section 1(e) below) through
December 31, 2019 (but excluding vacation and personal days after the Transition
Date) (the “Remaining Payments”), except in connection with severance payments
arising under the Employment Agreement or in the event of Executive’s death,
disability, resignation without Good Reason or termination for “justifiable
cause.”

(e)With respect to Executive’s ongoing employment through to December 31, 2019
(including with respect to Executive’s services during the Transition Period),
Executive’s AIP Bonus and LTIP award with regard to the fiscal year ending
February 2, 2019 will be earned on the basis of performance metrics determined
by the Compensation Committee for such year; whereas the Executive’s AIP Bonus
and LTIP award with regard to the fiscal year ending February 1, 2020 will be
guaranteed at “target.”

(f)So long as Executive remains employed through to the end of the Transition
Period, all outstanding LTIP awards will vest according to the rules for a
termination by reason of “Retirement” on December 31, 2019 under the terms of
the Company’s applicable incentive plans.

(g)In the event of a Change of Control while Executive remains employed by the
Company during the Term of Employment, Executive shall be paid the Remaining
Payments otherwise due for the remainder of the Term of Employment in a lump sum
payment on the business day immediately preceding the effective date of the
Change of Control, along with a tax gross-up (if necessary) to account for any
negative tax consequences of such accelerated payment. The amount of any such
tax gross-up shall be calculated by the Company’s outside accounting firm after
consultation with Executive and the payments provided for in this Section (g)
are conditioned on the Executive’s continued employment as of such payment date.

(h)Executive may elect to resign for Good Reason following the commencement of
employment of Executive’s successor prior to December 31, 2018, provided such
election (in writing) occurs within ten (10) days of such commencement date. If
the Executive elects to resign for Good Reason during this period, his
separation payments and benefits shall be determined as provided for in the
Employment Agreement and replace any Remaining Payments on a going forward
basis. Other than as provided for in this Section 1(g) Executive shall have no
rights to resign for Good Reason following the Transition Date.

(i)Following his termination of employment for any reason, Executive shall
remain subject to his post-termination obligations under the Employment
Agreement, provided that for purposes of commencing the restricted period
applicable to such post-termination obligations,

2

 



--------------------------------------------------------------------------------

 

 

Executive’s Termination Date shall be December 31, 2018 or such earlier date if
Executive’s employment is terminated for any reason.

(j)The Company shall reimburse Executive for all documented legal fees (up to a
maximum of $15,000) incurred by Executive in the negotiation, drafting and
execution of this Agreement.

(k)Executive’s entitlement to medical and insurance benefits shall in all cases
be subject to the eligibility terms of any applicable policies in effect during
the Term of Employment with respect to service requirements and other
conditions.

(l)All payment obligations of the Company under this Agreement and the
Employment Agreement are conditioned on the execution, delivery and
non-revocation by Executive of the form of general release attached as Exhibit A
(the “General Release”) within thirty (30) days of the execution of this
Agreement, and the execution by the Executive of a comparable “bring-down”
release, in the form attached as Exhibit B, within thirty (30) days following
the termination of his employment.

2.

Taxes.  Any amounts to be paid to Executive pursuant to this Agreement shall be
considered wages, and the Company will withhold and deduct all applicable
federal, state, city and local taxes required by law.   The Company makes no
assurances to Executive as to the tax treatment of any payments hereunder and,
except with respect to tax amounts withheld by the Company, Executive will be
responsible for payment and remittance of all taxes due with respect to
compensation received or imputed under this Agreement.

3.

Full Consideration.  The parties acknowledge that good and valuable
consideration supports this Agreement.

4.

Compliance with Section 409A. The provision of Section (8) of the Employment
Agreement shall apply to all payment obligations under this Agreement to the
extent such payments constitute an item of deferred compensation under Section
409A.    

5.

No Admissions.  Neither this Agreement nor the furnishing of the consideration
for this Agreement shall be deemed or construed as an admission of liability or
wrongdoing on the part of Executive or the Company or any of its Affiliates, nor
shall be admissible as evidence in any proceeding other than for the enforcement
of this Agreement.

6.

Arbitration.  Any controversy or claim arising out of or relating to this
Agreement or the breach hereof, or should Executive allege that the Company has
violated any of his rights under federal, state or local employment or civil
rights law or other laws, statutes, or constitutional provisions, including but
not limited to, the Age Discrimination in Employment Act of 1967, Title VII of
the Civil Rights Act of 1964, the Americans with Disabilities Act of 1990, the
Family and Medical Leave Act, the Massachusetts Wage Act, the Massachusetts Fair
Employment Practices Act, or any other federal, state or local laws or
ordinances, shall be settled by binding arbitration administered by JAMS and
conducted in accordance with JAMS’ Employment Arbitration Rules & Procedures and
subject to JAMS Policy on Employment Arbitration and Minimum Standards of
Procedural Fairness (jointly, the “Arbitration Rules”).  The arbitration shall
be conducted by a single arbitrator appointed in accordance with the

3

 



--------------------------------------------------------------------------------

 

 

Arbitration Rules and shall be held in Boston, Massachusetts.  Judgment upon the
award rendered in any arbitration may be entered in any court having
jurisdiction, and all rights or remedies of the Company and of Executive to the
contrary are hereby expressly waived, provided that (i) either party may seek
preliminary injunctive relief in a court of competent jurisdiction pending final
resolution of the dispute through arbitration, (ii) the rights and remedies
available to the Company under Section (13) of the Employment Agreement with
respect to any breach by Executive of the Restrictive Covenants shall continue
in full and effect and not be subject to arbitration, (iii) any claim or dispute
related to any award under the Company’s incentive plans shall be governed by
Delaware law and not be subject to arbitration and (iv) the arbitrator shall not
have any authority to award punitive, exemplary damages or attorneys’’ fees
unless required under any Federal, state or local employment discrimination
law.  

7.

Successors and Assigns.  This Agreement shall inure to the benefit of and shall
be binding upon the successors and assigns of the Parties to this Agreement, and
each of them.

8.

Choice of Law.  This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Massachusetts without regard to its
conflicts of laws rules.

9.

Severability.  If any provision of this Agreement shall be held invalid, void or
unenforceable by a court of competent jurisdiction, the remaining provisions
shall not be affected thereby and shall remain in full force and effect.  In the
event that any covenant contained herein is not enforceable in accordance with
its terms, Executive and the Company agree that such provision shall be reformed
to make it enforceable in a manner that provides as nearly as possible the
result intended by this Agreement.

10.

Entire Agreement.  This Agreement, the Employment Agreement and General Release
contain the entire agreement between the Parties, and shall be considered and
understood to be a contractual commitment and not a mere recital.  No covenants,
agreements, representations, or warranties of any kind whatsoever, whether
express or implied in law or fact, have been made by any Party to this
Agreement, except as specifically set forth in this Agreement, the Employment
Agreement and/or the General Release.  This Agreement, the Employment Agreement,
and the General Release supersede any and all prior and contemporaneous
agreements, term sheets, negotiations and understandings, whether written or
oral, pertaining to the subject matter hereof.

11.

Modifications.  No modification, amendment, or waiver of any of the provisions
contained in this Agreement, or any future representations, promise, or
condition in connection with the subject matter of this Agreement, shall be
binding upon any Party to this Agreement unless made in writing and signed by
such Party or by a duly authorized officer or agent of such Party.  In the case
of the Company, any such writing shall bind the Company only if approved by the
Board.

12.

Negotiated Agreement.  The terms of this Agreement are contractual, not a mere
recital, and are the result of negotiations between the Parties.  This Agreement
shall not be construed against the Party preparing the same.  This Agreement
shall be construed without regard to the identity of the person who drafted such
and shall be construed as if the Parties had jointly prepared this
Agreement.  Any uncertainty or ambiguity shall not be interpreted against any
one Party.

4

 



--------------------------------------------------------------------------------

 

 

13.

Section Headings.  The use of headings in this Agreement is only for ease of
reference and the headings have no effect and are not considered in interpreting
or to be part of the terms of this Agreement.

14.

Voluntary Agreement.  EXECUTIVE ACKNOWLEDGES THAT HE HAS READ AND UNDERSTANDS
THE FOREGOING PROVISIONS AND THOSE SUCH PROVISIONS ARE REASONABLE AND
ENFORCEABLE.  EXECUTIVE FURTHER ACKNOWLEDGES THAT HE HAS SIGNED THIS AGREEMENT
AS HIS OWN AND VOLUNTARY ACT, THAT HE ACKNOWLEDGES THAT THIS IS AN IMPORTANT AND
BINDING LEGAL CONTRACT THAT HAS BEEN REVIEWED BY COUNSEL OF EXECUTIVE’S CHOICE,
AND THAT THIS AGREEMENT HAS BEEN FREELY AND FAIRLY NEGOTIATED BY THE PARTIES
HERETO.

15.

Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one instrument.

16.

Notices.  All notices, requests and other communications to any Party under this
Agreement shall be in writing and sent by personal delivery or overnight courier
to the address provided below:

 

(a)

If to the Company:

Destination XL Group, Inc.

 



555 Turnpike Street
Canton, Mass. 02021

Attn: Robert S. Molloy, General Counsel

 

(b)

If to Executive:

David A. Levin
150 Monandnock Road
Chestnut Hill, Mass. 02467


Any party hereto may from time to time by notice in writing served as set forth
above designate a different address or a different or additional person to which
all such notices or communications thereafter are to be given.

[Signature page follows]




5

 



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties hereby
execute this Agreement as of the first date set forth below.

 

DATED:  March 22, 2018

Destination Group XL, Inc.  

By:_/s/ Willem Mesdag

Its: Director and Chairman,

Compensation Committee

 

 

DATED:  March 22, 2018

By:  /s/ David A. Levin

        David A. Levin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 



--------------------------------------------------------------------------------

 

 

 

EXHIBIT A
FORM OF RELEASE

 

GENERAL RELEASE OF CLAIMS

 

David A. Levin (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for good and valuable consideration to be paid after the
date of Executive’s termination as set forth in the Employment Agreement between
the Executive and the Company dated as of November 5, 2009 (the “Employment
Agreement”), as modified by the Agreement dated March 20, 2018 between the
Executive and the Company (the “Agreement”), to which this release is attached
as Exhibit A, does hereby release and forever discharge Destination XL Group,
Inc. (the “Company”), its subsidiaries, affiliated companies, successors and
assigns, and their respective current or former directors, officers, employees,
shareholders or agents in such capacities (collectively with the Company, the
“Released Parties”) from any and all actions, causes of action, suits,
controversies, claims and demands whatsoever, for or by reason of any matter,
cause or thing whatsoever, whether known or unknown including, but not limited
to, all claims under any applicable laws arising under or in connection with
Executive’s employment or termination thereof, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of loss of employment.  Executive acknowledges that the
Company encouraged him to consult with an attorney of his choosing, and through
this General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans.  Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he may have as of the date hereof.  Executive further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph that may have existed on or prior to the date
hereof.  Notwithstanding anything in this paragraph to the contrary, this
General Release of Claims shall not apply to (i) any rights to receive any
payments pursuant to the Agreement or paragraph 7 of the Employment Agreement
(after giving effect to the Agreement), or any accrued but unpaid benefits under
any employee benefit plan maintained by the Company (ii) any rights or claims
that may arise as a result of events occurring after the date this General
Release of Claims is executed, (iii) any indemnification rights Executive may
have as a former officer or director of the Company or its subsidiaries or
affiliated companies, (iv) any claims for benefits under any directors’ and
officers’ liability policy maintained by the Company or its subsidiaries or
affiliated companies in accordance with the terms of such policy,  (v) any
rights as a holder of equity securities of the Company, and (vi) any rights or
claims that, by law, may not be waived, including claims for unemployment
compensation and workers’ compensation.  Nothing contained in the Agreement
prevents Executive from filing a charge, cooperating with or participating in
any investigation or proceeding before any federal or state Fair Employment
Practices Agency, including, without limitation, the Equal Employment
Opportunity Commission, except that Executive acknowledges that he will not be
able to recover any monetary benefits in connection with any such claim, charge
or proceeding.

7

 



--------------------------------------------------------------------------------

 

 

Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.

Executive hereby acknowledges that the Company has informed him that he has up
to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier.  Executive also understands that he shall
have seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
entirely within such State.

Executive acknowledges that he has read this General Release of Claims, that he
has been advised that he should consult with an attorney before he executes this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.

This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

/s/ David A. Levin

David A. Levin

 




8

 



--------------------------------------------------------------------------------

 

 

EXHIBIT B
FORM OF “BRING DOWN” RELEASE

 

GENERAL RELEASE OF CLAIMS

 

David A. Levin (“Executive”), for himself and his family, heirs, executors,
administrators, legal representatives and their respective successors and
assigns, in exchange for good and valuable consideration to be paid after the
date of Executive’s termination as set forth in the Employment Agreement between
the Executive and the Company dated as of November 5, 2009 (the “Employment
Agreement”), as modified by the Agreement dated March 20, 2018 between the
Executive and the Company (the “Agreement”), to which this release is attached
as Exhibit A, does hereby release and forever discharge Destination XL Group,
Inc. (the “Company”), its subsidiaries, affiliated companies, successors and
assigns, and their respective current or former directors, officers, employees,
shareholders or agents in such capacities (collectively with the Company, the
“Released Parties”) from any and all actions, causes of action, suits,
controversies, claims and demands whatsoever, for or by reason of any matter,
cause or thing whatsoever, whether known or unknown including, but not limited
to, all claims under any applicable laws arising under or in connection with
Executive’s employment or termination thereof, whether for tort, breach of
express or implied employment contract, wrongful discharge, intentional
infliction of emotional distress, or defamation or injuries incurred on the job
or incurred as a result of loss of employment.  Executive acknowledges that the
Company encouraged him to consult with an attorney of his choosing, and through
this General Release of Claims encourages him to consult with his attorney with
respect to possible claims under the Age Discrimination in Employment Act
(“ADEA”) and that he understands that the ADEA is a Federal statute that, among
other things, prohibits discrimination on the basis of age in employment and
employee benefits and benefit plans.  Without limiting the generality of the
release provided above, Executive expressly waives any and all claims under ADEA
that he may have as of the date hereof.  Executive further understands that by
signing this General Release of Claims he is in fact waiving, releasing and
forever giving up any claim under the ADEA as well as all other laws within the
scope of this paragraph that may have existed on or prior to the date
hereof.  Notwithstanding anything in this paragraph to the contrary, this
General Release of Claims shall not apply to (i) any rights to receive any
payments pursuant to the Agreement or paragraph 7 of the Employment Agreement
(after giving effect to the Agreement), or any accrued but unpaid benefits under
any employee benefit plan maintained by the Company (ii) any rights or claims
that may arise as a result of events occurring after the date this General
Release of Claims is executed, (iii) any indemnification rights Executive may
have as a former officer or director of the Company or its subsidiaries or
affiliated companies, (iv) any claims for benefits under any directors’ and
officers’ liability policy maintained by the Company or its subsidiaries or
affiliated companies in accordance with the terms of such policy,  (v) any
rights as a holder of equity securities of the Company, and (vi) any rights or
claims that, by law, may not be waived, including claims for unemployment
compensation and workers’ compensation.  Nothing contained in the Agreement
prevents Executive from filing a charge, cooperating with or participating in
any investigation or proceeding before any federal or state Fair Employment
Practices Agency, including, without limitation, the Equal Employment
Opportunity Commission, except that Executive acknowledges that he will not be
able to recover any monetary benefits in connection with any such claim, charge
or proceeding.

9

 



--------------------------------------------------------------------------------

 

 

Executive represents that he has not filed against the Released Parties any
complaints, charges, or lawsuits arising out of his employment, or any other
matter arising on or prior to the date of this General Release of Claims, and
covenants and agrees that he will never individually or with any person file, or
commence the filing of, any charges, lawsuits, complaints or proceedings with
any governmental agency, or against the Released Parties with respect to any of
the matters released by Executive pursuant to paragraph 1 hereof (a
“Proceeding”); provided, however, Executive shall not have relinquished his
right to commence a Proceeding to challenge whether Executive knowingly and
voluntarily waived his rights under ADEA.

Executive hereby acknowledges that the Company has informed him that he has up
to twenty-one (21) days to sign this General Release of Claims and he may
knowingly and voluntarily waive that twenty-one (21) day period by signing this
General Release of Claims earlier.  Executive also understands that he shall
have seven (7) days following the date on which he signs this General Release of
Claims within which to revoke it by providing a written notice of his revocation
to the Company.

Executive acknowledges that this General Release of Claims will be governed by
and construed and enforced in accordance with the internal laws of the
Commonwealth of Massachusetts applicable to contracts made and to be performed
entirely within such State.

Executive acknowledges that he has read this General Release of Claims, that he
has been advised that he should consult with an attorney before he executes this
general release of claims, and that he understands all of its terms and executes
it voluntarily and with full knowledge of its significance and the consequences
thereof.

This General Release of Claims shall take effect on the eighth day following
Executive’s execution of this General Release of Claims unless Executive’s
written revocation is delivered to the Company within seven (7) days after such
execution.

 

 

David A. Levin

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

